Citation Nr: 9934122	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-14 177	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
February 1968, to include service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to service connection for 
the cause of the veteran's death.

VA statutes and regulations provide that a claim for DIC will 
also be considered to be a claim for death pension and 
accrued benefits and a claim for death pension will be 
considered to be a claim for DIC and accrued benefits.  38 
U.S.C.A. § 5101(b)(1); 38 C.F.R. § 3.152(b)(1) (1999).  
Satchel v. Derwinski, 1 Vet. App. 258, 259-260 (1991).  In 
Isenhart v. Derwinski, 3 Vet. App. 177 (1992), the Court 
specified that, "The statute does not give the Secretary an 
option; nor does it permit the Secretary to delve into the 
intent of the claimant; nor does it allow a claimant to make 
an election.  As a matter of law, a claim for DIC shall be 
considered as a claim for a pension and a claim for a pension 
shall be considered a claim for DIC."  Id. at 179-180, 
emphasis added.  The language of the regulation is mandatory.  
Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  

In April 1998 the RO awarded entitlement to nonservice-
connected death pension benefits, effective February 1, 1998.  
The RO has not addressed the issues of entitlement to accrued 
benefits or DIC.  These issues are referred to the RO.  


FINDING OF FACT

The appellant has not submitted cognizable evidence showing 
that the claim for entitlement to service connection for the 
cause of the veteran's death is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The November 1963 entrance examination indicates that the 
veteran was in good health at entry into active service.  The 
report indicates that the veteran had beginning early 
varicose veins on both legs and moderate left varicocele.  

The service medical records do not include a diagnosis of 
renal cell cancer.  The service medical records show that in 
February 1965 a urinalysis was negative.  In March 1965 the 
veteran had a cyst removed from his neck.  In April 1966 the 
veteran had a wart removed.  A chest x-ray examination in 
October 1967 was negative.  

The February 1968 medical separation examination indicates 
that there were no significant defects or diagnoses.  The 
veteran's abdomen and viscera and genito-urinary system were 
normal on physical examination.  The musculoskeletal system 
was also normal and there was no complaint of back pain was 
noted in the service medical records.  

The evidence includes a physician's statement from a private 
hospital, which shows the veteran was treated for serious 
respiratory problems at that facility from March to April 
1991.  The veteran required mechanical ventilation for 
several days.  The physician did not report a diagnosis.  

In October 1997 the veteran was transferred from Fort Worth 
VA Medical Center (VAMC) and admitted to the Dallas VAMC 
following abnormal laboratory studies and x-ray examinations.  
The veteran presented with back and shoulder pain.  The 
veteran stated that his back began hurting eleven months 
prior to the examination.  The veteran further stated that 
the pain worsened when he twisted his back, approximately 
four months prior to the examination, and grew increasingly 
worse three weeks prior to the examination upon lifting 
boxes.  Further, the veteran stated that he had been treated 
for respiratory distress in 1991 after working at a plastic 
factory.  The veteran was admitted with hypercalcemia for 
which he was treated with intravenous fluid.  During his 
hospitalization the veteran underwent chest x-ray 
examination, computerized tomography (CT) and diagnostic 
studies.  Based on this testing, the final diagnoses were 
renal cell cancer with bone and lung metastases, spinal cord 
compression and hypercalcemia.  The veteran was discharged in 
December 1997.  

The veteran's certificate of death shows that he died on 
January [redacted], 1998.  The immediate cause of death was 
listed as metastatic renal cell cancer.  There were no underlying 
or contributory causes listed.  

In January 1998, the appellant submitted her current claim of 
entitlement to service connection for the cause of the 
veteran's death.  At a hearing held at the RO, the appellant 
testified that that from 1989 until his death in 1998, the 
veteran had many health problems, including hearing loss, 
vision problems, impotence, pain and cramping in his legs, 
numbness in his arms, difficulty breathing, rotting teeth, 
severe back pain and neck pain.  She also testified that the 
veteran had almost died in 1991 due to respiratory distress.  
The appellant further testified that the veteran told her 
that he had been directly exposed to Agent Orange during 
service in the Republic of Vietnam.  

The appellant submitted lay statements in support of her 
claims.  These consist of letters from the veteran's 
stepmother.  She states that when the veteran returned from 
Vietnam he was not in good physical condition.  She states 
that he had continuous physical problems since that time and 
ultimately developed renal cancer.  She and the appellant 
contend that the veteran's physical disabilities and the 
development of renal cancer were the result of exposure to 
Agent Orange during service in the Republic of Vietnam.  


Criteria

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  The Court has held that a 
well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
See Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 
38 C.F.R. § 3.309(e) (1999) will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during such period of service.  38 C.F.R. § 3.307(a) (1999).  

If a veteran was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) (1999) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; Non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the service-
connected disability was either the principal or contributory 
cause of death.  A service-connected disability must be shown 
to either have caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for cause of death must be denied as not well 
grounded.  

The record shows that the veteran's immediate cause of death 
on January [redacted], 1998 was metastatic renal cell cancer.  
Service medical records are negative for a related condition 
being treated, diagnosed, or otherwise identified during the 
veteran's active military service.  The post-service medical 
records provided show that the veteran was not diagnosed with 
renal cancer until 1997, more than 25 years after service.  
The medical evidence of record does not include a diagnosis 
or opinion that relates renal cell cancer to Agent Orange 
exposure or to any other incident or event of active service.  

Pursuant to 38 U.S.C.A. § 1116, for the purposes of this 
subsection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease referred to in paragraph (1)(B) of 
this subsection, shall be presumed to have been exposed 
during such service to an herbicide agent ... unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service (the Board notes that the 
veteran satisfies the first prong of the requirement in that 
he did have requisite service in Vietnam).  The specific 
diseases presumed to have been incurred as a result of Agent 
Orange exposure are listed in 38 U.S.C.A. § 1116(a) and 
38 C.F.R. § 3.309(e).  

However, the veteran's cause of death, metastatic renal cell 
cancer, is not included among the list of diseases that VA 
has determined to be positively associated with exposure to 
herbicides.  See 38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 
38 C.F.R. 3.309(e) (1999).  Therefore, a presumption in favor 
of service connection based on exposure to Agent Orange does 
not apply.  

In McCartt v. Brown, 12 Vet. App. 164 (1999), the Court held 
that neither the statutory (38 U.S.C.A. § 1116) nor the 
regulatory (38 C.F.R. § 3.307(a)(6)(iii)) presumption will 
satisfy the in-service incurrence element of Caluza v. Brown, 
7 Vet. App. 498 (1995) where the veteran has not developed a 
condition listed in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  

The appellant contends that the veteran's exposure to 
herbicides or chemicals during active service caused or 
contributed to the metastatic renal cell cancer that 
precipitated his death.  The appellant has referred to 
information from VAMC Dallas in support of her arguments.  
Further, the appellant has submitted lay statements in 
support of her claims.

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Therefore, if 
the determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  In addition, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded if no cognizable evidence is submitted to 
support a claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

The appellant has not submitted or identified competent 
medical evidence to show that the veteran's death was due to 
a disability linked to his service on the basis of such 
exposure.  The VAMC Dallas data she relied on relates to the 
effects of radiation therapy.  Such information does not 
establish a link between service and the cause of death, and 
consequently, does not well ground the claim. 

The Board further finds that the RO properly advised the 
appellant of the evidence necessary to establish a well-
grounded claim, and the appellant has not indicated the 
existence of any post-service medical evidence that would 
well ground her claim.  McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  


ORDER

Entitlement to service connection for cause of death is 
denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

